DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated October 5, 2022 in response to a non-final office action.  Claims 1, 3, 7, 14, 16, 25, 28, 30, 34, 41, 43, and 52 have been amended.  Claims 1-54 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 34 to obviate the previous objection to claim 1-34.  The previous objection to the said claim is hereby withdrawn.
  Applicant's amendment to claims 3 and 30 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 16-17, 28-29, 32, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et.al. (US Patent Application Publication, 20220141882, hereinafter, “Xu”) in view of Kunt et.al. (US Patent Application Publication, 20200107371, hereinafter, “Kunt”).
Regarding claim 1, Xu teaches:
A method of wireless communication performed by a base station (BS) (Xu: A 2-step RA procedure may include MsgA (e.g., similar to Msg1 combined with Msg3) and MsgB (e.g., similar to Msg2 combined with Msg4) [between BS 102 and UE 106].  Fig. 10 and ¶ [0104]), comprising: 
grouping and selectively multiplexing a plurality of random access channel responses (RARs) in a message B (msgB) communication (Xu: MsgB may indicate success or fallback in the RAR. MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI [radio network temporary identifier] (1018) and a MsgB-MAC PDU [protocol data unit] (1020).  Fig. 10 and ¶ [0106]); and
transmitting the msgB communication to the one or more UEs (Xu: The BS may respond with a MsgB (1016), e.g., during the RAR window.  Fig. 10 and ¶ [0106]).
Although Xu teaches a base station transmitting a MsgB with multiplexed RAR to multiple UEs, Xu does not explicitly teach:
wherein multiplexing the plurality of RARs in the msgB communication is based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more user equipments (UEs) sharing a same random access occasion. 
However, in the same field of endeavor, Kunt teaches:
wherein multiplexing the plurality of RARs in the msgB communication is based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more user equipments (UEs) sharing a same random access occasion (Kunt: Under another proposed scheme, MsgB may be addressed to RA-RNTI and may contain information for one or more UEs [i.e., multiplexing]. In an event that MsgB size is excessively large, such a large MsgB may be partitioned into multiple smaller MsgB's sharing the same RA-RNTI [i.e., sharing PRACH occasion, per Fig. 9]. Accordingly, the UE(s) that have not been addressed in one of the MsgB's may continue monitoring PDCCH for RA-RNTI until RAR window (or MsgB window) expires [the Examiner interprets that the Base Station 125 multiplexes RARs for one or more UEs sharing the same RA occasion for sending MsgA, hence those UEs expecting to receive the MsgB (multiplexed RARs) in the same RAR window].  Fig. 9 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Kunt above in order to provide MsgB multiplexing.  (Kunt, ¶ [0030]).

Regarding claim 2, Xu-Kunt discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:  
wherein multiplexing the plurality of RARs in the msgB communication comprises: 
grouping and multiplexing the plurality of RARs (Xu: MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]) and supplementary scheduling information for other RARs in a plurality of msgB communications (Xu: The MsgB-MAC PDU may be scheduled according to a DL grant included in the PDCCH. The MsgB-MAC PDU may include the RAR.  Fig. 10 and ¶ [0106]), the msgB communication being included in the plurality of msgB communications (Xu: MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]),
wherein the plurality of msgB communications are time division multiplexed (Xu: MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020) [consecutive msgB communications; i.e., time division multiplexed ].  Fig. 10 and ¶ [0106]).

Regarding claim 5, Xu-Kunt discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:  
wherein the plurality of RARs comprise at least one of: one or more fallback RARs (Xu: MsgB may indicate success or fallback in the RAR.  Fig. 10 and ¶ [0106]).

Regarding claim 16, Xu teaches:
A method of wireless communication performed by a user equipment (UE) (Xu: A 2-step RA procedure may include MsgA (e.g., similar to Msg1 combined with Msg3) and MsgB (e.g., similar to Msg2 combined with Msg4) [between BS 102 and UE 106].  Fig. 10 and ¶ [0104]), comprising: 
receiving, from a base station (BS), a message B (msgB) communication (Xu: The BS may respond with a MsgB (1016), e.g., during the RAR window. MsgB may indicate success or fallback in the RAR.  Fig. 10 and ¶ [0106]) associated with a two-step random access channel (RACH) procedure between the UE and the BS (Xu: A 2-step RA procedure may include MsgA (e.g., similar to Msg1 combined with Msg3) and MsgB (e.g., similar to Msg2 combined with Msg4) [between BS 102 and UE 106].  Fig. 10 and ¶ [0104]); and
identifying a random access channel response (RAR), associated with the UE (Xu: : a SuccessRAR ... may include a contention resolution (CR) identifier (ID), C-RNTI, and a TA command. The CR ID may be used as an identifier for the UE, e.g., to resolve the contention(s) and assist a UE in determining whether an RAR is directed to itself.  Fig. 10 and ¶ [0107]), among a plurality of RARs multiplexed in the msgB communication (Xu: MsgB may indicate success or fallback in the RAR. MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]) and supplementary scheduling information for other RARs (Xu: The MsgB-MAC PDU may be scheduled according to a DL grant included in the PDCCH. The MsgB-MAC PDU may include the RAR.  Fig. 10 and ¶ [0106]).
Although Xu teaches a base station transmitting a MsgB with multiplexed RAR to multiple UEs, Xu does not explicitly teach:
wherein the plurality of RARs are multiplexed in the msgB communication based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more UEs sharing a same random access occasion. 
However, in the same field of endeavor, Kunt teaches:
wherein the plurality of RARs are multiplexed in the msgB communication based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more UEs sharing a same random access occasion (Kunt: Under another proposed scheme, MsgB may be addressed to RA-RNTI and may contain information for one or more UEs [i.e., multiplexing]. In an event that MsgB size is excessively large, such a large MsgB may be partitioned into multiple smaller MsgB's sharing the same RA-RNTI [i.e., sharing PRACH occasion, per Fig. 9]. Accordingly, the UE(s) that have not been addressed in one of the MsgB's may continue monitoring PDCCH for RA-RNTI until RAR window (or MsgB window) expires [the Examiner interprets that the Base Station 125 multiplexes RARs for one or more UEs sharing the same RA occasion for sending MsgA, hence those UEs expecting to receive the MsgB (multiplexed RARs) in the same RAR window].  Fig. 9 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Kunt above in order to provide MsgB multiplexing.  (Kunt, ¶ [0030]).

Regarding claim 17, Xu-Kunt discloses on the features with respect to claim 16 as outlined above.
Xu further teaches:  
wherein the plurality of RARs comprise at least one of:  one or more fallback RARs (Xu: MsgB may indicate success or fallback in the RAR.  Fig. 10 and ¶ [0106]).

Regarding claim 28, Xu teaches:
A base station (BS) for wireless communication (Xu: A 2-step RA procedure may include MsgA (e.g., similar to Msg1 combined with Msg3) and MsgB (e.g., similar to Msg2 combined with Msg4) [between BS 102 and UE 106].  Fig. 10 and ¶ [0104]), comprising: 
a memory (Xu: memory 460 and read only memory (ROM) 450.  Fig. 4 and ¶ [0060]); and
one or more processors coupled to the memory, the one or more processors configured to (Xu: The processor(s) 404 may also be coupled to memory management unit (MMU) 440, which may be configured to receive addresses from the processor(s) 404 and translate those addresses to locations in memory (e.g., memory 460 and read only memory (ROM) 450).  Fig. 4 and ¶ [0060]): 
group and selectively multiplexing a plurality of random access channel responses (RARs) in a message B (msgB) communication (Xu: MsgB may indicate success or fallback in the RAR. MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]); and
transmit the msgB communication to the one or more UEs (Xu: The BS may respond with a MsgB (1016), e.g., during the RAR window.  Fig. 10 and ¶ [0106]).
Although Xu teaches a base station transmitting a MsgB with multiplexed RAR to multiple UEs, Xu does not explicitly teach:
wherein multiplexing the plurality of RARs in the msgB communication is based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more user equipments (UEs) sharing a same random access occasion. 
However, in the same field of endeavor, Kunt teaches:
wherein multiplexing the plurality of RARs in the msgB communication is based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more user equipments (UEs) sharing a same random access occasion (Kunt: Under another proposed scheme, MsgB may be addressed to RA-RNTI and may contain information for one or more UEs [i.e., multiplexing]. In an event that MsgB size is excessively large, such a large MsgB may be partitioned into multiple smaller MsgB's sharing the same RA-RNTI [i.e., sharing PRACH occasion, per Fig. 9]. Accordingly, the UE(s) that have not been addressed in one of the MsgB's may continue monitoring PDCCH for RA-RNTI until RAR window (or MsgB window) expires [the Examiner interprets that the Base Station 125 multiplexes RARs for one or more UEs sharing the same RA occasion for sending MsgA, hence those UEs expecting to receive the MsgB (multiplexed RARs) in the same RAR window].  Fig. 9 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Kunt above in order to provide MsgB multiplexing.  (Kunt, ¶ [0030]).

Regarding claim 29, Xu-Kunt discloses on the features with respect to claim 28 as outlined above.
Xu further teaches:  
wherein the one or more processors, when multiplexing the plurality of RARs in the msgB communication, are configured to: 
group and multiplexing the plurality of RARs (Xu: MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]) and supplementary scheduling information for other RARs in a plurality of msgB communications (Xu: The MsgB-MAC PDU may be scheduled according to a DL grant included in the PDCCH. The MsgB-MAC PDU may include the RAR.  Fig. 10 and ¶ [0106]), the msgB communication being included in the plurality of msgB communications (Xu: MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]),
wherein the plurality of msgB communications are time division multiplexed (Xu: MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020) [consecutive msgB communications; i.e., time division multiplexed ].  Fig. 10 and ¶ [0106]).

Regarding claim 32, Xu-Kunt discloses on the features with respect to claim 28 as outlined above.
Xu further teaches:  
wherein the plurality of RARs comprise at least one of: one or more fallback RARs (Xu: MsgB may indicate success or fallback in the RAR.  Fig. 10 and ¶ [0106]).

Regarding claim 43, Xu teaches:
A user equipment (UE) for wireless communication (Xu: A 2-step RA procedure may include MsgA (e.g., similar to Msg1 combined with Msg3) and MsgB (e.g., similar to Msg2 combined with Msg4) [between BS 102 and UE 106].  Fig. 10 and ¶ [0104]), comprising: 
a memory (Xu: memory 306, read only memory (ROM) 350, NAND flash memory 310.  Fig. 3 and ¶ [0055]); and
one or more processors coupled to the memory, the one or more processors configured to (Xu: The processor(s) 302 may also be coupled to memory management unit (MMU) 340, which may be configured to receive addresses from the processor(s) 302 and translate those addresses to locations in memory (e.g., memory 306, read only memory (ROM) 350, NAND flash memory 310).  Fig. 3 and ¶ [0055]): 
receive, from a base station (BS), a message B (msgB) communication (Xu: The BS may respond with a MsgB (1016), e.g., during the RAR window. MsgB may indicate success or fallback in the RAR.  Fig. 10 and ¶ [0106]) associated with a two-step random access channel (RACH) procedure between the UE and the BS (Xu: A 2-step RA procedure may include MsgA (e.g., similar to Msg1 combined with Msg3) and MsgB (e.g., similar to Msg2 combined with Msg4) [between BS 102 and UE 106].  Fig. 10 and ¶ [0104]); and
identify a random access channel response (RAR), associated with the UE (Xu: a SuccessRAR ... may include a contention resolution (CR) identifier (ID), C-RNTI, and a TA command. The CR ID may be used as an identifier for the UE, e.g., to resolve the contention(s) and assist a UE in determining whether an RAR is directed to itself.  Fig. 10 and ¶ [0107]), among a plurality of RARs multiplexed in the msgB communication (Xu: MsgB may indicate success or fallback in the RAR. MsgB may multiplex RAR for multiple UEs. MsgB may include a PDCCH transmitted with a MsgB-RNTI (1018) and a MsgB-MAC PDU (1020).  Fig. 10 and ¶ [0106]) and supplementary scheduling information for other RARs (Xu: The MsgB-MAC PDU may be scheduled according to a DL grant included in the PDCCH. The MsgB-MAC PDU may include the RAR.  Fig. 10 and ¶ [0106]).
Although Xu teaches a base station transmitting a MsgB with multiplexed RAR to multiple UEs, Xu does not explicitly teach:
wherein the plurality of RARs are multiplexed in the msgB communication based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more UEs sharing a same random access occasion. 
However, in the same field of endeavor, Kunt teaches:
wherein the plurality of RARs are multiplexed in the msgB communication based at least in part on a starting symbol of a respective RAR reception window associated with each of one or more UEs sharing a same random access occasion (Kunt: Under another proposed scheme, MsgB may be addressed to RA-RNTI and may contain information for one or more UEs [i.e., multiplexing]. In an event that MsgB size is excessively large, such a large MsgB may be partitioned into multiple smaller MsgB's sharing the same RA-RNTI [i.e., sharing PRACH occasion, per Fig. 9]. Accordingly, the UE(s) that have not been addressed in one of the MsgB's may continue monitoring PDCCH for RA-RNTI until RAR window (or MsgB window) expires [the Examiner interprets that the Base Station 125 multiplexes RARs for one or more UEs sharing the same RA occasion for sending MsgA, hence those UEs expecting to receive the MsgB (multiplexed RARs) in the same RAR window].  Fig. 9 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Kunt above in order to provide MsgB multiplexing.  (Kunt, ¶ [0030]).

Regarding claim 44, Xu-Kunt discloses on the features with respect to claim 43 as outlined above.
Xu further teaches:  
wherein the plurality of RARs comprise at least one of: one or more fallback RARs (Xu: MsgB may indicate success or fallback in the RAR.  Fig. 10 and ¶ [0106]).


Claims 3, 7, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu-Kunt in view of Lee et.al. (US Patent Application Publication, 20220141883, hereinafter, “Lee”).
Regarding claim 3, Xu-Kunt discloses on the features with respect to claim 2 as outlined above.
Xu-Kunt does not explicitly teach:
scrambling the plurality of msgB communications using a same msgB radio network temporary identifier or using a same set of msgB radio network temporary identifiers mapped to a same random access occasion (RO). 
However, in the same field of endeavor, Lee teaches:
scrambling the plurality of msgB communications using a same msgB radio network temporary identifier or using a same set of msgB radio network temporary identifiers mapped to a same random access occasion (RO) (Lee: if the RNTI for MsgB is associated with the PRACH occasion, MsgBs for all RAPIDs [random access preamble IDs] transmitted on a PRACH occasion may be multiplexed into one MAC PDU like the RAR transmission in the 4-step RACH. Even if the RNTI for MsgB is associated with the PUSCH occasion in which the payload of MsgA is transmitted, MsgBs for RAPIDs associated with the PUSCH occasion may be also multiplexed into one MAC PDU because the mapping between RAPID and PUSCH occasion may be many to one. Otherwise, there may be many cases where one or more MsgBs are multiplexed into one MAC PDU addressed to a RNTI.  ¶ [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Lee above in order to reduce the delay/latency occurring during communication between a user equipment and a BS.  (Lee, ¶ [0016]).

Regarding claim 7, Xu-Kunt discloses on the features with respect to claim 1 as outlined above.
Xu-Kunt does not explicitly teach:
multiplexing the plurality of RARs in the msgB communication based at least in part on at least one of: 
a respective priority associated with each of the plurality of RARs,
a respective quality of service (QoS) class associated with each of the plurality of RARs, or
a respective payload size of each of the plurality of RARs. 
However, in the same field of endeavor, Lee teaches:
multiplexing the plurality of RARs in the msgB communication based at least in part on at least one of: a respective payload size of each of the plurality of RARs (Lee: if the RNTI for MsgB is associated with the PRACH occasion, MsgBs for all RAPIDs transmitted on a PRACH occasion may be multiplexed into one MAC PDU like the RAR transmission in the 4-step RACH. Even if the RNTI for MsgB is associated with the PUSCH occasion in which the payload of MsgA is transmitted, MsgBs for RAPIDs associated with the PUSCH occasion may be also multiplexed into one MAC PDU because the mapping between RAPID and PUSCH occasion may be many to one. Otherwise, there may be many cases where one or more MsgBs are multiplexed into one MAC PDU addressed to a RNTI.  ¶ [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Lee above in order to reduce the delay/latency occurring during communication between a user equipment and a BS.  (Lee, ¶ [0016]).

Regarding claim 30, Xu-Kunt discloses on the features with respect to claim 29 as outlined above.
Xu-Kunt does not explicitly teach:
scramble the plurality of msgB communications using a same msgB radio network temporary identifier or using a same set of msgB radio network temporary identifiers mapped to a same random access occasion (RO). 
However, in the same field of endeavor, Lee teaches:
scramble the plurality of msgB communications using a same msgB radio network temporary identifier or using a same set of msgB radio network temporary identifiers mapped to a same random access occasion (RO) (Lee: if the RNTI for MsgB is associated with the PRACH occasion, MsgBs for all RAPIDs transmitted on a PRACH occasion may be multiplexed into one MAC PDU like the RAR transmission in the 4-step RACH. Even if the RNTI for MsgB is associated with the PUSCH occasion in which the payload of MsgA is transmitted, MsgBs for RAPIDs associated with the PUSCH occasion may be also multiplexed into one MAC PDU because the mapping between RAPID and PUSCH occasion may be many to one. Otherwise, there may be many cases where one or more MsgBs are multiplexed into one MAC PDU addressed to a RNTI.  ¶ [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Lee above in order to reduce the delay/latency occurring during communication between a user equipment and a BS.  (Lee, ¶ [0016]).

Regarding claim 34, Xu-Kunt discloses on the features with respect to claim 28 as outlined above.
Xu-Kunt does not explicitly teach:
multiplex the plurality of RARs in the msgB communication based at least in part on at least one of: 
a respective priority associated with each of the plurality of RARs,
a respective quality of service (QoS) class associated with each of the plurality of RARs, or
a respective payload size of each of the plurality of RARs. 
However, in the same field of endeavor, Lee teaches:
multiplex the plurality of RARs in the msgB communication based at least in part on at least one of: a respective payload size of each of the plurality of RARs (Lee: if the RNTI for MsgB is associated with the PRACH occasion, MsgBs for all RAPIDs transmitted on a PRACH occasion may be multiplexed into one MAC PDU like the RAR transmission in the 4-step RACH. Even if the RNTI for MsgB is associated with the PUSCH occasion in which the payload of MsgA is transmitted, MsgBs for RAPIDs associated with the PUSCH occasion may be also multiplexed into one MAC PDU because the mapping between RAPID and PUSCH occasion may be many to one. Otherwise, there may be many cases where one or more MsgBs are multiplexed into one MAC PDU addressed to a RNTI.  ¶ [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Lee above in order to reduce the delay/latency occurring during communication between a user equipment and a BS.  (Lee, ¶ [0016]).

Claims 4, 8-15, 19-27, 31, 35-42, and 46-54 are rejected under 35 U.S.C. 103 as being unpatentable over Xu-Kunt in view of Jeon et.al. (US Patent Application Publication, 20210051736, hereinafter, “Jeon”).
Regarding claim 4, Xu-Kunt discloses on the features with respect to claim 2 as outlined above.
Xu-Kunt does not explicitly teach:
transmitting, to the one or more UEs, an indication of a transmission timing for the msgB communication in the supplementary scheduling information for other RARs to be mapped to a different msgB communication. 
However, in the same field of endeavor, Jeon teaches:
transmitting, to the one or more UEs, an indication of a transmission timing for the msgB communication in the supplementary scheduling information for other RARs to be mapped to a different msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 [i.e., different msgB] may be determined (or adjusted) based on a TA [timing advanced] command [timing indication] in the MsgB1 [the msgB]. The wireless device may determine to retransmit MsgA if the wireless device does not receive MsgB2 (e.g., fails to decode any PDSCH comprising MsgB2) during the MsgB RAR window.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 8, Xu-Kunt discloses on the features with respect to claim 1 as outlined above.
Xu-Kunt does not explicitly teach:
transmitting, to the one or more UEs, an indication of a transmission timing for the msgB communication in supplementary scheduling information for other RARs to be mapped to a different msgB communication. 
However, in the same field of endeavor, Jeon teaches:
transmitting, to the one or more UEs, an indication of a transmission timing for the msgB communication in supplementary scheduling information for other RARs to be mapped to a different msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 [i.e., different msgB] may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1 [the msgB]. The wireless device may determine to retransmit MsgA if the wireless device does not receive MsgB2 (e.g., fails to decode any PDSCH comprising MsgB2) during the MsgB RAR window.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 9, Xu-Kunt-Jeon discloses on the features with respect to claim 8 as outlined above.
Jeon further teaches:
wherein the indication of the transmission timing for the msgB communication is included in another msgB communication (Jeon: A transmission timing ... comprising MsgB2 [i.e., the msgB] may be determined (or adjusted) based on a TA command in the MsgB1 [another msgB].  Fig. 28 and ¶ [0364]).; and
wherein transmitting the indication of the transmission timing for the msgB communication comprises: 
transmitting the other msgB communication prior to transmitting the msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 [i.e., the msgB] may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1 [other msgB].  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 8.  

Regarding claim 10, Xu-Kunt-Jeon discloses on the features with respect to claim 9 as outlined above.
Jeon further teaches:
wherein the indication of the transmission timing for the msgB communication is included in at least one of: a MAC sub-protocol data unit of the other msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 may be determined (or adjusted) based on a TA command in the MsgB1 [other msgB] ... The first PDSCH may comprise ... an MAC PDU comprising MsgB1.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 8.  

Regarding claim 11, Xu-Kunt-Jeon discloses on the features with respect to claim 9 as outlined above.
Kunt further teaches:
wherein the indication of the transmission timing for the msgB communication comprises at least one of: 
a respective compressed UE identifier associated with each of the one or more UEs (Kunt: UE 110 may select a new temporary UE RNTI (TU-RNTI) from a predefined or preconfigured pool. UE 110 may then transmit a MsgA to base station 125. MsgA may contain the TU-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 1.  

Regarding claim 12, Xu-Jeon-Kunt discloses on the features with respect to claim 11 as outlined above.
Kunt further teaches:
wherein the respective compressed UE identifier associated with each of the one or more UEs comprises: 
a random access preamble identifier (Kunt: In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI. MsgB may contain a random access preamble ID (RAPID) that matches the preamble index transmitted by UE 110.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 1.  

Regarding claim 13, Xu-Kunt discloses on the features with respect to claim 1 as outlined above.
Xu-Kunt does not explicitly teach:
wherein the msgB communication identifies one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback associated with the msgB communication,
wherein the one or more PUCCH parameters comprise at least one of: 
one or more common PUCCH parameters, or
one or more UE-specific PUCCH parameters. 
However, in the same field of endeavor, Jeon teaches:
wherein the msgB communication identifies one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback associated with the msgB communication (Jeon: ... For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator for the first PDSCH.  Fig. 28 and ¶ [0364]),
wherein the one or more PUCCH parameters comprise at least one of: 
one or more common PUCCH parameters (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH. For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator [i.e., common PUCCH parameter]  for the first PDSCH.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 14, Xu-Kunt-Jeon discloses on the features with respect to claim 13 as outlined above.
Jeon further teaches:
wherein the one or more PUCCH parameters comprise at least one of: a PUCCH resource allocation (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 13.  

Regarding claim 15, Xu-Kunt-Jeon discloses on the features with respect to claim 13 as outlined above.
Jeon further teaches:
wherein the one or more common PUCCH parameters are included in at least one of: 
downlink control information included in a physical downlink control channel portion of the msgB communication (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 13.  

Regarding claim 19, Xu-Kunt discloses on the features with respect to claim 16 as outlined above.
Xu-Kunt does not explicitly teach:
receiving, from the BS, an indication of a transmission timing for the msgB communication; and
identifying the msgB communication based at least in part on the indication of the transmission timing for the msgB communication in the supplementary scheduling information multiplexed with RARs. 
However, in the same field of endeavor, Jeon teaches:
receiving, from the BS, an indication of a transmission timing for the msgB communication (Jeon: A transmission timing of a PUCCH ... may be determined (or adjusted) based on a TA command in the MsgB1 [the msgB].  Fig. 28 and ¶ [0364]); and
identifying the msgB communication based at least in part on the indication of the transmission timing for the msgB communication in the supplementary scheduling information multiplexed with RARs (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1. The wireless device may determine to retransmit MsgA if the wireless device does not receive MsgB2 (e.g., fails to decode any PDSCH comprising MsgB2) during the MsgB RAR window.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 20, Xu-Kunt-Jeon discloses on the features with respect to claim 19 as outlined above.
Jeon further teaches:
receiving the indication of the transmission timing for the msgB communication in another msgB communication that is transmitted prior to the msgB communication (Jeon: A transmission timing ... comprising MsgB2 [i.e., the msgB] may be determined (or adjusted) based on a TA command in the MsgB1 [another msgB].  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 19.  

Regarding claim 21, Xu-Kunt-Jeon discloses on the features with respect to claim 20 as outlined above.
Jeon further teaches:
identifying the indication of the transmission timing for the msgB communication in at least one of: a MAC sub-protocol data unit of the other msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 may be determined (or adjusted) based on a TA command in the MsgB1 [other msgB] ... The first PDSCH may comprise ... an MAC PDU comprising MsgB1.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 19.  
	
Regarding claim 22, Xu-Kunt-Jeon discloses on the features with respect to claim 20 as outlined above.
Kunt further teaches:
wherein the indication of the transmission timing for the msgB communication comprises at least one of: 
a respective compressed UE identifier associated with each of the one or more UEs (Kunt: UE 110 may select a new temporary UE RNTI (TU-RNTI) from a predefined or preconfigured pool. UE 110 may then transmit a MsgA to base station 125. MsgA may contain the TU-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 16.  

Regarding claim 23, Xu-Jeon-Kunt discloses on the features with respect to claim 22 as outlined above.
Kunt further teaches:
wherein the respective compressed UE identifier associated with each of the one or more UEs comprises: 
a random access preamble identifier (Kunt: In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI. MsgB may contain a random access preamble ID (RAPID) that matches the preamble index transmitted by UE 110.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 16.  

Regarding claim 24, Xu-Kunt discloses on the features with respect to claim 16 as outlined above.
Xu-Kunt does not explicitly teach:
identifying one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback; and
transmitting, to the BS, HARQ feedback associated with the msgB communication based at least in part on the one or more PUCCH parameters. 
However, in the same field of endeavor, Jeon teaches:
identifying one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback (Jeon: ... For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator for the first PDSCH.  Fig. 28 and ¶ [0364]); and
transmitting, to the BS, HARQ feedback associated with the msgB communication based at least in part on the one or more PUCCH parameters (Jeon: the wireless device may transmit ACK or NACK via the third PUCCH if the wireless device decodes the third PDSCH successfully or fails to decode third PDSCH.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 25, Xu-Kunt-Jeon discloses on the features with respect to claim 24 as outlined above.
Jeon further teaches:
wherein the one or more PUCCH parameters comprise at least one of: a PUCCH resource allocation (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 24.  

Regarding claim 26, Xu-Kunt-Jeon discloses on the features with respect to claim 24 as outlined above.
Jeon further teaches:
wherein the one or more PUCCH parameters comprise at least one of: 
one or more common PUCCH parameters (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH. For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator [i.e., common PUCCH parameter]  for the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 24.  

Regarding claim 27, Xu-Kunt-Jeon discloses on the features with respect to claim 26 as outlined above.
Jeon further teaches:
wherein the one or more common PUCCH parameters are included in at least one of: 
downlink control information included in a physical downlink control channel portion of the msgB communication (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 24.  

Regarding claim 31, Xu-Kunt discloses on the features with respect to claim 29 as outlined above.
Xu-Kunt does not explicitly teach:
transmit, to the one or more UEs, an indication of a transmission timing for the msgB communication in the supplementary scheduling information for other RARs to be mapped to a different msgB communication. 
However, in the same field of endeavor, Jeon teaches:
transmit, to the one or more UEs, an indication of a transmission timing for the msgB communication in the supplementary scheduling information for other RARs to be mapped to a different msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 [i.e., different msgB] may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1 [the msgB]. The wireless device may determine to retransmit MsgA if the wireless device does not receive MsgB2 (e.g., fails to decode any PDSCH comprising MsgB2) during the MsgB RAR window.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 35, Xu-Kunt discloses on the features with respect to claim 28 as outlined above.
Xu-Kunt does not explicitly teach:
transmit, to the one or more UEs, an indication of a transmission timing for the msgB communication in supplementary scheduling information for other RARs to be mapped to a different msgB communication. 
However, in the same field of endeavor, Jeon teaches:
transmit, to the one or more UEs, an indication of a transmission timing for the msgB communication in supplementary scheduling information for other RARs to be mapped to a different msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 [i.e., different msgB] may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1 [the msgB]. The wireless device may determine to retransmit MsgA if the wireless device does not receive MsgB2 (e.g., fails to decode any PDSCH comprising MsgB2) during the MsgB RAR window.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 36, Xu-Kunt-Jeon discloses on the features with respect to claim 35 as outlined above.
Jeon further teaches:
wherein the indication of the transmission timing for the msgB communication is included in another msgB communication (Jeon: A transmission timing ... comprising MsgB2 [i.e., the msgB] may be determined (or adjusted) based on a TA command in the MsgB1 [another msgB].  Fig. 28 and ¶ [0364]).; and
wherein the one or more processors, when transmitting the indication of the transmission timing for the msgB communication, are configured to: 
transmit the other msgB communication prior to transmitting the msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 [i.e., the msgB] may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1 [other msgB].  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 35.  

Regarding claim 37, Xu-Kunt-Jeon discloses on the features with respect to claim 36 as outlined above.
Jeon further teaches:
wherein the indication of the transmission timing for the msgB communication is included in at least one of: a MAC sub-protocol data unit of the other msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 may be determined (or adjusted) based on a TA command in the MsgB1 [other msgB] ... The first PDSCH may comprise ... an MAC PDU comprising MsgB1.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 35.  

Regarding claim 38, Xu-Kunt-Jeon discloses on the features with respect to claim 36 as outlined above.
Kunt further teaches:
wherein the indication of the transmission timing for the msgB communication comprises at least one of: 
a respective compressed UE identifier associated with each of the one or more UEs (Kunt: UE 110 may select a new temporary UE RNTI (TU-RNTI) from a predefined or preconfigured pool. UE 110 may then transmit a MsgA to base station 125. MsgA may contain the TU-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 28.  

Regarding claim 39, Xu-Jeon-Kunt discloses on the features with respect to claim 38 as outlined above.
Kunt further teaches:
wherein the respective compressed UE identifier associated with each of the one or more UEs comprises: 
a random access preamble identifier (Kunt: In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI. MsgB may contain a random access preamble ID (RAPID) that matches the preamble index transmitted by UE 110.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 28.  

Regarding claim 40, Xu-Kunt discloses on the features with respect to claim 28 as outlined above.
Xu-Kunt does not explicitly teach:
wherein the msgB communication identifies one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback associated with the msgB communication,
wherein the one or more PUCCH parameters comprise at least one of: 
 one or more common PUCCH parameters, or
one or more UE-specific PUCCH parameters. 
However, in the same field of endeavor, Jeon teaches:
wherein the msgB communication identifies one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback associated with the msgB communication (Jeon: ... For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator for the first PDSCH.  Fig. 28 and ¶ [0364]),
wherein the one or more PUCCH parameters comprise at least one of: 
 one or more common PUCCH parameters (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH. For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator [i.e., common PUCCH parameter]  for the first PDSCH.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 41, Xu-Kunt-Jeon discloses on the features with respect to claim 40 as outlined above.
Jeon further teaches:
wherein the one or more PUCCH parameters comprise at least one of: a PUCCH resource allocation (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 40.  

Regarding claim 42, Xu-Kunt-Jeon discloses on the features with respect to claim 40 as outlined above.
Jeon further teaches:
wherein the one or more common PUCCH parameters are included in at least one of: 
downlink control information included in a physical downlink control channel portion of the msgB communication (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 40.  

Regarding claim 46, Xu-Kunt discloses on the features with respect to claim 43 as outlined above.
Xu-Kunt does not explicitly teach:
receive, from the BS, an indication of a transmission timing for the msgB communication; and
identify the msgB communication based at least in part on the indication of the transmission timing for the msgB communication in the supplementary scheduling information multiplexed with RARs. 
However, in the same field of endeavor, Jeon teaches:
receive, from the BS, an indication of a transmission timing for the msgB communication (Jeon: A transmission timing of a PUCCH ... may be determined (or adjusted) based on a TA command in the MsgB1 [the msgB].  Fig. 28 and ¶ [0364]); and
identify the msgB communication based at least in part on the indication of the transmission timing for the msgB communication in the supplementary scheduling information multiplexed with RARs (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 may be determined (or adjusted) based on a TA command [timing indication] in the MsgB1. The wireless device may determine to retransmit MsgA if the wireless device does not receive MsgB2 (e.g., fails to decode any PDSCH comprising MsgB2) during the MsgB RAR window.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 47, Xu-Kunt discloses on the features with respect to claim 46 as outlined above.
Jeon further teaches:
receive the indication of the transmission timing for the msgB communication in another msgB communication that is transmitted prior to the msgB communication (Jeon: A transmission timing ... comprising MsgB2 [i.e., the msgB] may be determined (or adjusted) based on a TA command in the MsgB1 [another msgB].  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 46.

Regarding claim 48, Xu-Kunt-Jeon discloses on the features with respect to claim 47 as outlined above.
Jeon further teaches:
identify the indication of the transmission timing for the msgB communication in at least one of: a MAC sub-protocol data unit of the other msgB communication (Jeon: A transmission timing of a PUCCH (e.g., any PUCCH transmitted during the MsgB RAR window) comprising an ACK or NACK of reception indication of a PDSCH (e.g., any PDSCH received during the MsgB RAR window) comprising MsgB2 may be determined (or adjusted) based on a TA command in the MsgB1 [other msgB] ... The first PDSCH may comprise ... an MAC PDU comprising MsgB1.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 47.  

Regarding claim 49, Xu-Kunt-Jeon discloses on the features with respect to claim 47 as outlined above.
Kunt further teaches:
wherein the indication of the transmission timing for the msgB communication comprises at least one of: 
a respective compressed UE identifier associated with each of the one or more UEs (Kunt: UE 110 may select a new temporary UE RNTI (TU-RNTI) from a predefined or preconfigured pool. UE 110 may then transmit a MsgA to base station 125. MsgA may contain the TU-RNTI in a MAC CE. In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 43.  

Regarding claim 50, Xu-Jeon-Kunt discloses on the features with respect to claim 49 as outlined above.
Kunt further teaches:
wherein the respective compressed UE identifier associated with each of the one or more UEs comprises: 
a random access preamble identifier (Kunt: In response, base station 125 may transmit a MsgB to UE 110 with the MsgB addressed to the TU-RNTI. MsgB may contain a random access preamble ID (RAPID) that matches the preamble index transmitted by UE 110.  Fig. 2 and ¶ [0030]).
The rationale and motivation for adding this teaching of Kunt is the same as the rationale and motivation for Claim 43.  

Regarding claim 51, Xu-Kunt discloses on the features with respect to claim 43 as outlined above.
Xu-Kunt does not explicitly teach:
identify one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback; and
transmit, to the BS, HARQ feedback associated with the msgB communication based at least in part on the one or more PUCCH parameters. 
However, in the same field of endeavor, Jeon teaches:
identify one or more physical uplink control channel (PUCCH) parameters for hybrid automatic repeat request (HARQ) feedback (Jeon: ... For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator for the first PDSCH.  Fig. 28 and ¶ [0364]); and
transmit, to the BS, HARQ feedback associated with the msgB communication based at least in part on the one or more PUCCH parameters (Jeon: the wireless device may transmit ACK or NACK via the third PUCCH if the wireless device decodes the third PDSCH successfully or fails to decode third PDSCH.  Fig. 28 and ¶ [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Jeon above in order to successfully decodes at least one PDSCH comprising the MsgB.  (Jeon, ¶ [0364]).

Regarding claim 52, Xu-Kunt-Jeon discloses on the features with respect to claim 51 as outlined above.
Jeon further teaches:
wherein the one or more PUCCH parameters comprise at least one of: a PUCCH resource allocation (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 51.  

Regarding claim 53, Xu-Kunt-Jeon discloses on the features with respect to claim 51 as outlined above.
Jeon further teaches:
wherein the one or more PUCCH parameters comprise at least one of: 
one or more common PUCCH parameters (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH. For example, the first DCI indicates TPC command for the first PUCCH, PUCCH resource indicator, HARQ (e.g., NACK) feedback timing indicator [i.e., common PUCCH parameter]  for the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 51.  

Regarding claim 54, Xu-Kunt-Jeon discloses on the features with respect to claim 53 as outlined above.
Jeon further teaches:
wherein the one or more common PUCCH parameters are included in at least one of: 
downlink control information included in a physical downlink control channel portion of the msgB communication (Jeon: The resource allocation of the first PUCCH [i.e., common PUCCH parameter] may be indicated by the first DCI scheduling the first PDSCH.  Fig. 28 and ¶ [0364]).
The rationale and motivation for adding this teaching of Jeon is the same as the rationale and motivation for Claim 51.  

Claims 6, 18, 33, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Xu-Kunt in view of Wu et.al. (US Patent Application Publication, 20220070938, hereinafter, “Wu”).
Regarding claim 6, Xu-Kunt discloses on the features with respect to claim 1 as outlined above.
Xu-Kunt does not explicitly teach:
wherein the plurality of RARs comprise at least one of: 
an initial transmission of one or more RARs of the plurality of RARs, or
a retransmission of one or more RARs of the plurality of RARs. 
However, in the same field of endeavor, Wu teaches:
wherein the plurality of RARs comprise at least one of: a retransmission of one or more RARs of the plurality of RARs (Wu: Wherein, the MsgB includes: a Physical Downlink Shared Channel (PDSCH), the PDSCH carrying ... retransmission scheduling of the PUSCH of MsgA via the MAC RAR, and indicating, by a Flag field contained in the MAC RAR, whether the MAC RAR to carry the contention resolution signaling or retransmission scheduling of the PUSCH of the MsgA.  ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Wu above in order to reduce the power consumption of the UE and the waste of system resources.  (Wu, ¶ [0018]).

Regarding claim 18, Xu-Kunt discloses on the features with respect to claim 16 as outlined above.
Xu-Kunt does not explicitly teach:
wherein the plurality of RARs comprise at least one of: 
an initial transmission of one or more RARs of the plurality of RARs, or
a retransmission of one or more RARs of the plurality of RARs. 
However, in the same field of endeavor, Wu teaches:
wherein the plurality of RARs comprise at least one of: a retransmission of one or more RARs of the plurality of RARs (Wu: Wherein, the MsgB includes: a Physical Downlink Shared Channel (PDSCH), the PDSCH carrying ... retransmission scheduling of the PUSCH of MsgA via the MAC RAR, and indicating, by a Flag field contained in the MAC RAR, whether the MAC RAR to carry the contention resolution signaling or retransmission scheduling of the PUSCH of the MsgA.  ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Wu above in order to reduce the power consumption of the UE and the waste of system resources.  (Wu, ¶ [0018]).

Regarding claim 33, Xu-Kunt discloses on the features with respect to claim 28 as outlined above.
Xu-Kunt does not explicitly teach:
wherein the plurality of RARs comprise at least one of: 
an initial transmission of one or more RARs of the plurality of RARs, or
a retransmission of one or more RARs of the plurality of RARs. 
However, in the same field of endeavor, Wu teaches:
wherein the plurality of RARs comprise at least one of: a retransmission of one or more RARs of the plurality of RARs (Wu: Wherein, the MsgB includes: a Physical Downlink Shared Channel (PDSCH), the PDSCH carrying ... retransmission scheduling of the PUSCH of MsgA via the MAC RAR, and indicating, by a Flag field contained in the MAC RAR, whether the MAC RAR to carry the contention resolution signaling or retransmission scheduling of the PUSCH of the MsgA.  ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Wu above in order to reduce the power consumption of the UE and the waste of system resources.  (Wu, ¶ [0018]).

Regarding claim 45, Xu-Kunt discloses on the features with respect to claim 43 as outlined above.
Xu-Kunt does not explicitly teach:
wherein the plurality of RARs comprise at least one of: 
an initial transmission of one or more RARs of the plurality of RARs, or
a retransmission of one or more RARs of the plurality of RARs. 
However, in the same field of endeavor, Wu teaches:
wherein the plurality of RARs comprise at least one of:  a retransmission of one or more RARs of the plurality of RARs (Wu: Wherein, the MsgB includes: a Physical Downlink Shared Channel (PDSCH), the PDSCH carrying ... retransmission scheduling of the PUSCH of MsgA via the MAC RAR, and indicating, by a Flag field contained in the MAC RAR, whether the MAC RAR to carry the contention resolution signaling or retransmission scheduling of the PUSCH of the MsgA.  ¶ [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Kunt to include the features as taught by Wu above in order to reduce the power consumption of the UE and the waste of system resources.  (Wu, ¶ [0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/SAI AUNG/Primary Examiner, Art Unit 2416